Citation Nr: 1214643	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-15 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen the claim of service connection for diabetes mellitus, type II.  

Although the RO did not reopen the Veteran's claim during the appeal period, such a determination is not binding on the Board and the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim of service connection. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the Veteran's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board has therefore listed the issue on the title page accordingly.   

In a November 2010 decision, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The claim of entitlement to service connection for diabetes mellitus, type II, was denied in an April 2003 rating decision by the RO. 

3. The evidence received since the April 2003 rating decision is new and material. 

4. The competent, credible, and probative evidence of record does not demonstrate the Veteran's current diagnosis of diabetes mellitus, type II, is attributable to service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1. The April 2003 rating decision that denied the claim of entitlement to service connection for diabetes mellitus, type II, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been received since the April 2003 rating decision and the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3. Diabetes mellitus, type II, was not incurred in service, aggravated by service, nor may be presumed to have been incurred in service, to include as a result of herbicide exposure during service. 38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a November 2006 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

VCAA notice must also include the basis for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that was found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). In the August 2007 letter, the Veteran was apprised of the basis for the denial in the April 2003 rating decision and the information necessary to reopen the claim on appeal. 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the November 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal. Thus, the Board concludes that VA's duty to notify has been satisfied. See 38 C.F.R. § 3.159(b) (2011).   

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes: the Veteran's service treatment and personnel records; VA outpatient treatment records from February 2000 to December 2006; August 1998 VA general medical examination report; statements by the Veteran dated December 2002, November 2006, December 2006, January 2007, July 2007, and May 2008; November 2007 response from the National Personnel Records Center (NPRC); December 2010 response from the Air Force Historical Research Agency (RSA); June 2011 memorandum from the RO; and a March 2012 informal hearing presentation statement from the Veteran's representative. 

Although an examination or an opinion was not obtained in connection with the claim of entitlement to service connection for diabetes mellitus, type II, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim. Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the evidence of record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a disability; (2) indicates that the disability or symptoms may be associated with the claimant's active service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West 2002). In determining whether an examination is warranted under 38 U.S.C.A. § 5103A(d), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). On  the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection. Waters, 601 F.3d at 1278-79. As discussed below, the only evidence indicating that the Veteran's diabetes mellitus, type II, may be due to military service, to include as due to herbicide exposure, are the Veteran's own conclusory generalized statements regarding service in Vietnam, which are contradicted by the competent, credible, and probative evidence of record. 

Pursuant to the Board's November 2010 remand instructions, the RO was instructed to undertake necessary action to attempt to independently verify the Veteran's alleged flights to South Vietnam from the 388th Field Maintenance Squad, to particularly include obtaining appropriate unit records, contact with the United States Joint Services Records Research Center (JSRRC), and any other appropriate sources. Per that request, the RO requested RSA to attempt to verify whether the Veteran and/or his unit had temporary duty service (TDY) in Vietnam from October 4, 1967 to September 26, 1968. A December 2010 response from RSA reported no findings of any mention of any AGE personnel being sent to South Vietnam to work on any aircraft during the specified dates. In a June 2011 memorandum, a VA JSRRC coordinator made a formal finding on the lack of information required to corroborate the Veteran's allegation of exposure to herbicides in Vietnam, noting the December 2010 RSA response, JSRRC does not verify TDY deployments of service personnel, and all efforts to obtain the needed information had been exhausted and further attempts would be futile. Subsequently, the claim was readjudicated in a June 2011 supplemental statement of the case (SSOC). See Pricket, 20 Vet. App. at 370. 

The Board acknowledges the Veteran's representative asserted, in a March 2012 informal hearing presentation (IHP) statement, that the RO's search for corroborating records was insufficient because, in reference to the Veteran's contention that his flights to South Vietnam were "impromptu" and "voluntary" in nature, official TDY orders would not exist; however, flight logs or mission reports for support aircraft of the 388th out of the Korat Royal Thai Air Force Base (RTAFB), or After Action Reports for damaged aircraft of the 388th Fighter Squadron, may detail the activity described by the Veteran. The Board finds that an additional remand is not warranted in this case for further development as the appropriate attempts have been made to verify the Veteran's service and it has been determined that any further attempts would be futile as indicated by the June 2011 RO memorandum.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

A. New and Material

The Veteran seeks to reopen his service connection claim for diabetes mellitus, type II, to include as due to herbicide exposure. In the April 2003 rating decision, the Veteran was denied service connection for the claim on appeal as the evidence of record did not show that his claimed disability occurred in service, was caused by military service, or manifested to a compensable degree within one year after separation from service, nor was the Veteran presumed to have been exposed to herbicides during military service. This decision was not appealed and thus subsequently became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108 (West 2002). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 38 C.F.R. § 3.156(a) (2011). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

Additionally, new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2011). Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2011).

In this case, additional evidence has been added to the record, all of which was received after the expiration of the appeal period and does not include official service department records. For the reasons discussed below, at least some of the evidence is new and material and the claim on appeal is reopened for adjudication on the merits.

The additional evidence received since the April 2003 final rating decision includes: VA outpatient treatment records from February 2003 to December 2006; statements from the Veteran dated November 2006, December 2006, January 2007, July 2007, and May 2008; November 2007 response from NPRC; December 2010 response from RSA; June 2011 memorandum from the RO; and a March 2012 informal hearing presentation statement from the Veteran's representative. 

Specifically, the Board notes that the Veteran's personal statements are new, in that they were not previously of record at the time of the April 2003 rating decision, and are not cumulative or redundant of evidence already of record because they essentially document the Veteran's assertion that his diabetes mellitus, type II, is attributable to specific visits to South Vietnam during his military service, which was not previously reported by the evidence of record. Thus, this evidence is material because it bears directly and substantially upon a specific matter under consideration, and by itself or in connection with evidence previously assembled, raised a reasonable possibility of substituting the claim on appeal. Having submitted new and material evidence, the Veteran's claim on appeal is reopened and will be readjudicated on the merits. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

The Board notes that although the RO did not reopen the claim and consider it on a direct basis during the appeal period, the Board may consider the claim on the merits as the Veteran would not be prejudiced by such consideration since all proper development has been completed, as noted above. See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where a claimant submits a waiver or would not be prejudiced by such adjudication). Because the appellant and representative have had the opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

B. Service Connection

	1. Presumptive Basis - Vietnam 

A Veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6)(iii) (2011); McCartt v. West, 12 Vet. App. 164, 166 (1999).

Where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes) is among the diseases listed that shall be service connected even though there is no record of such disease during service. See 38 U.S.C.A. § 1116(a)(2) (West Supp. 2011); 38 C.F.R. § 3.309(e) (2011). For purposes of this section, the term, "herbicide agent" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 U.S.C.A. § 1116 (West Supp. 2011); 38 C.F.R. § 3.307(a)(6)(i) (2011). Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).

The Veteran essentially asserts that service connection is warranted for his diabetes mellitus, type II, due to herbicide exposure during his service in Vietnam as aerospace ground equipment (AGE) repairman. In the November 2006 statement, the Veteran reported that he was assigned to the 388th Combat Support Group stationed at the Korat RTAFB in Thailand from September 1967 to September 1968. During that assignment, he was part of a team of specialists flown into South Vietnam on occasion to repair 388th aircraft damaged in sorties over North Vietnam. The Veteran reiterated this contention in a January 2007 statement, and further specified in a May 2008 substantive appeal, via a VA Form 9, that his visits to South Vietnam were impromptu and voluntary. In an accompanying May 2008 statement, he also explained that the equipment he worked on was attached to and used to activate the aircrafts systems while on the ground, allowing for duplication of in-flight anomalies, and when the equipment failed to operate correctly, a specialist, like himself, was summoned to diagnose and solve the problem.

While the Veteran is competent to describe events as they come to him through his senses, the Board finds that such descriptions are not credible in light of the objective findings in this case that do not confirm his alleged visits to Vietnam. See Layno v. Brown, 6 Vet. App. 465 (1994).

Review of the evidentiary record shows that the Veteran served as a ground power repairman and an AGE from November 1965 to October 1967 at an air force base in Florida, and as an AGE at the Korat RTAFB in Thailand from October 1967 to September 1968. A February 1968 performance report, via an AF Form 910, listed the Veteran's AGE duties as troubleshooting, maintaining, and repairing all types of aerospace ground equipment and their components, to include: AC (alternating current) & DC (direct current) generators, voltage regulators, hydraulic pumps, valves, filters and regulators, and gas turbine electrical circuits and fuel systems. The Board notes there were no indications that the Veteran flew to Vietnam in furtherance of his duties while stationed at the Korat RTAFB. Furthermore, as noted above, RSA determined in December 2010 that there were no findings of any mention of any AGE personnel being sent to South Vietnam to work on any aircraft from October 4, 1967 to September 26, 1968. Moreover, it was noted that JSRRC does not verify TDY deployments of service personnel. 

Since the regulation requires the Veteran to have set foot within land borders of Vietnam for the presumptive service connection to attach, the Board finds that the objective evidence of record outweigh the Veteran's assertions that he stepped foot on land in Vietnam. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to the presumptive connection); see also VAOPGCPREC 27-97 (July 23, 1997). Additionally, the Board acknowledges the Veteran's DD Form 214 also notes he Veteran received the Vietnam Service Medal (VSM), among other medals and awards; however, the Federal Circuit held that 'service in Vietnam' will not be presumed based upon a veteran's receipt of the VSM. See Haas, 525 F.3d at 1174.

	2. Presumptive Basis - Thailand

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) (October 4, 2010). Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era,' notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the JSRRC for verification of exposure to herbicides. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q); see also VBA Fast Letter 09-20, 'Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era.' 

As noted above, the Veteran reported he was stationed at the Korat RTAFB in Thailand, and his service personnel records document as such from September 1967 to September 1968. Nonetheless, neither the Veteran nor his representative contends that service connection is warranted for the claim on appeal due to a potential exposure to herbicides during his service in Thailand. They also do not contend the Veteran's service in Thailand encompassed being: an Air Force security policeman, security patrol dog handler, member of the security police squadron, or member of a military police unit; with a military police occupational specialty; or otherwise near the air base perimeter. As a result, the lack of further development, pursuant to the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) is not prejudicial to the Veteran's claim on appeal, and the Board finds that service connection for the claim on appeal is not warranted on a presumptive basis due to the Veteran's service in Thailand.


	3. Presumptive Basis - Chronic Disease

The Board has considered whether service connection can be granted on a presumptive basis, as diabetes mellitus is a disease for which presumptive service connection is available if manifests to a compensable degree within one year of separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

In this case, the evidentiary record shows that the Veteran was not diagnosed with diabetes mellitus, type II, during the first year after active service. In fact, the August 1998 VA general medical examination report for a nonservice-connected pension claim noted an impression of recently discovered diabetes mellitus, by history, despite the absence of a history of weight loss or polydipsia/polyuria, and the Veteran was formally assessed with diabetes mellitus, type II, as noted in a February 2000 VA outpatient treatment record. Therefore, service connection for diabetes mellitus, type II, on a presumptive basis as a chronic disease is not available in this case.  



	4. Direct Basis

In October 2010 and March 2012 informal hearing presentation statements, the Veteran's representative reported that it was the Veteran's contention that his diabetes mellitus, type II, is related to service and requested the Board to consider the appeal under all applicable laws and regulations. Thus, the Board has also considered whether service connection is warranted for the claimed disability on a direct basis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West 2002). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's service treatment records is silent as to complaints, treatment, or diagnosis of diabetes mellitus, type II. Upon entry to service, a February 1965 examination report showed no findings of abnormalities, to include of the endocrine system, with the exception of an identifying body mark. At the time of separation, a September 1968 examination report again showed no findings of abnormalities and urinalysis results for sugar were negative. Thus, the Board finds that such records do not show the Veteran had diabetes mellitus, type II, during his period of active service. 

Next, review of the Veteran's post service treatment records reflects the Veteran's history of and treatment for diabetes mellitus, type II. As noted above, the August 1998 VA general medical examination report noted an impression of recently discovered diabetes mellitus, by history, and the Veteran was formally assessed with diabetes mellitus, type II, in a February 2000 VA outpatient treatment record. Subsequent VA outpatient treatment records from February 2000 to December 2006 document the Veteran's ongoing treatment for the disability on appeal.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for diabetes mellitus, type II, on a direct basis.

None of the VA outpatient treatment records in the claims file etiologically relates the Veteran's current diagnosis of diabetes mellitus, type II, to service or to any event in service. Moreover, as noted above, the first documentation for the claimed disability was in the August 1998 VA general medical examination report and February 2000 VA outpatient treatment record. These first documentations indicate multiple years after separation from service, and the gap of time in the record militates against a finding that the Veteran's diabetes mellitus, type II, was caused during service. See 38 C.F.R. § 3.303(b) (2011); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) ( a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Again, the Board acknowledges the Veteran is competent to describe symptoms regarding his diabetes mellitus, type II, as they come to him through his senses. See Layno, 6 Vet. App. at 470. However, he is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of the disability on appeal. See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the reasons stated above, the Board finds there is no basis to grant service connection for diabetes mellitus, type II, to include as due to herbicide exposure on a presumptive or direct basis. See Gilbert, 1 Vet. App. at 55.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is reopened. 

Service connection diabetes mellitus, type II, to include as due to herbicide exposure is denied.


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


